DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s remarks filed on April 27, 2022 have been reviewed and considered.  Claims 9-16 are pending in which claims 9-12 and 16 are amended; claims 1-8 are canceled.  

Response to Arguments
Applicant's arguments filed on April 27, 2022 have been fully considered but they are not persuasive. 
	Applicant’s First Argument:  Applicant has added provided amended claims 9-16 more “particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention” with regards to the novel features of the present invention. (See generally 35 USC 112) Specifically, Applicant has added claim language to claim 1 stating “said drawstring located about at a perimeter of said waterproof shell”, as to differentiate Applicant’s invention from Roberts and amended claim 1 to include “said drawstring lock residing superiorly at the apex of the user’s head”, to further define those features which are singular to the present invention.	Examiner’s Response:  Please note that Roberts does specifically teach of a drawstring (10) in Figure 4 and said drawstring (10, see Figure 4, [0058]) is considered located at a perimeter ([0058], note that a tubular seam can be made from the perimeter) of said waterproof shell (12, see Figure 4);.  With that said and after further consideration, it is noted that based on the embodiment of Figure 4 of Roberts in view of Askew, the concave waterproof shell is capable of being worn turned, in the opposite fashion as to what is being shown in Figure 4 of Roberts such that ends of the drawstring (14, Roberts) as modified as to having the drawstring lock (125,  via Askew) would reside superiorly at the apex of the user’s head.  It is noted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this arrangement since it is noted that no structural changes of the device would be necessary, except that it would be engaged upon the face differently as used—the device would perform as equally well and in the same fashion as to its structural layers.  As necessitated by applicant’s amendment, please see the updated rejections below in view of the newly filed claims.

	Applicant’s Second Argument:  Counter to the assertion that Robert’s device “would perform as equally well and in the same fashion as to its structural layers”, Applicant advances that if the invention were engaged upon the face of a user and rotated 180 degrees (see above), where the closure means is at the apex of the user’s head, the “air permeable portion” would as well rotate from the bottom third of Roberts’ mask to the top third of Roberts’ mask and Roberts’ air permeable region would be made to correspond to the user’s eyes and not user’s mouth and nose. This rotation would thereby obviate its functionality as a means for inflow of fresh air and proper ventilation. This arrangement would make the mask in Roberts wholly unsuitable for its
purpose (i.e., that of a “breathable” face protection and covering) where the misalignment of the vented region and the mouth and nose of a user does not allow the proffered apparatus to provide adequate air flow and ventilation. 
	Examiner’s Response:  The examiner disagrees.  Please note that the breathable panel of Roberts extends from top to bottom of its device and is additionally located at the bottom third-inclusive.  Therefore, it wouldn’t matter if the device was rotated and would perform equally as well.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
	Claim 9, line 10, “said drawstring lock adapted to reside superiorly at an apex of the user’s head”.
	Claim 10, lines 5-6, “said mesh panel existing on the lower third of said concave waterproof shell on an end opposite said drawstring lock”.

Claim Objections
Claim 9 is objected to because of the following informalities:  “the shape of a user’s frontal portion of the head” in lines 3-4 is believed to be in error for - - a shape of a user’s frontal portion of the user’s head - -.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities “a location of a nose and mouth of a user” in lines 3-4 is believed to be in error for - - a location of a nose and mouth of the user - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 10, the limitation “said mesh panel existing on the lower third of said concave waterproof shell on an end opposite said drawstring lock” in lines 5-6 contains new matter.  Applicant does not have support for this specific measurement at the time the application was originally filed.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitations "a user" in line 4.  There is insufficient antecedent basis for this limitation in the claim since “a user” has already been claimed in claim 9, lines 3-4 and 10-11.  How many users are there?  For purposes of examination, the examiner will examine the claim as if there is only one user.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 13-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US PG Pub 2017/0258151) in view of Askew (US PG Pub 2010/0186146).
	Regarding Claim 9, Roberts discloses of an apparatus for preserving facial makeup during bathing and dressing (Abstract, [0001] & [0065], see Figures 1-2 and 4) comprising:
	a concave waterproof shell (via 12, see Figures 1-2 & 4, [0035], [0039], & [0058]) configured to adapt and adhere to the shape of a user’s frontal portion of (the) user’s head (see Figure 4-please note that the limitation of “configured to adapt to the shape of a user’s frontal portion of the head” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function. It is noted that the structure of Roberts is capable of performing this recited function.);
	a drawstring (10, see Figure 4, [0058]), 
	said drawstring (10, see Figure 4, [0058]) located at a perimeter ([0058], note that a tubular seam can be made from the perimeter) of said waterproof shell (12, see Figure 4); and
	wherein said drawstring (10, see Figure 4, [0058]) is configured to create a seal around said users face, [0058], (Figures 1-2 & 4, Abstract, [0001], [0035], [0037], [0039], [0046], [0055], [0058], [0065]).
	However, Roberts does not disclose of a drawstring lock and wherein said drawstring lock is configured to adjust a tension of said drawstring to create a seal around said users face and prevent dislocation; said drawstring lock adapted to reside superiorly at the apex of the user’s head for securing and adjustment.
	Askew teaches of a drawstring lock (125) for a drawstring (130) of a protective cover (100) and wherein said drawstring lock (125) is configured to adjust a tension of said drawstring (130) to create a seal and prevent dislocation thereof for securing and adjustment, [0023], (Figures 1-3, [022]-[0023]).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the drawstring of the waterproof shell (protective cover) of Roberts with a drawstring lock and wherein said drawstring lock is configured to adjust a tension of said drawstring to create a seal and prevent dislocation for securing and adjustment as taught by Askew so that the drawstring may be tightened or loosened to engage or be released from a body part for protection, (Abstract, [0022]-[0023]).
	With the device as modified, it is therefore noted that the drawstring lock in combination with the drawstring would be configured to adjust a tension of said drawstring to create a seal around said users face.
	Further, the device as modified does not disclose wherein said drawstring lock is adapted to reside superiorly at the apex of the user’s head.  However, the concave waterproof shell is capable of being worn turned, in the opposite fashion as to what is being shown in Figure 4 of Roberts such that ends of the drawstring (14, Roberts) as modified as to having the drawstring lock (125, Askew) would reside superiorly at the apex of the user’s head.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this arrangement since it is noted that no structural changes of the device would be necessary, except that it would be engaged upon the face differently as used—the device would perform as equally well and in the same fashion as to its structural layers.

	Regarding Claims 13-14 and 16, the device of Roberts as modified by Askew discloses the invention as substantially claimed above.  Further they disclose: 
	(claim 13, Roberts), where said shell (12) is made of a lightweight, translucent waterproof material, [0037], [0041];
	(claim 14, Roberts), wherein said drawstring (10), is made of a flexible, strand material (see Figure 4, [0046], [0058]-note “a flexible, strand material” since the drawstring (10) is disclosed as having the ability to be threaded through the seam, channel of 18 which can be tightened and also loosened.);
	(claim 16, Roberts/Askew), wherein said drawstring lock (125, Askew) is a spring-loaded, push-button cylinder lock (via 125, [0022], see Figures 1-4), hook and loop type fasteners, or wire crimps.
		
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US PG Pub 2017/0258151) in view of Askew (US PG Pub 2010/0186146) as applied to claim 3 above, and further in view of Greenblat et al. (US PG Pub 2018/0146733) (hereinafter “Greenblat”).
	Regarding Claim 10, the device of Roberts as modified by Askew discloses the invention as substantially claimed above.  Roberts further discloses wherein the waterproof shell (12) has a breathable panel (via 3, note breathable material/fabric) allowing a user to breath, said breathable panel adapted to correspond with a location of a nose and mouth of a user, ([0056], [0057], see Figure 4), said breathable panel (via 3, note breathable material/fabric) existing on the lower third of said concave waterproof shell (via 12, see Figures 1-2 & 4, [0035], [0039], & [0058]) on an end opposite the drawstring lock (10, see Figure 4, [0058]/as modified by Askew).  However, the device does not disclose wherein the breathable panel is mesh.
	Greenblat teaches of a breathable panel (via 42) of a shell (note face mask, 30) wherein the breathable portion is mesh (via 48), (Figure 1, [0044]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the breathable panel portion of the device of Roberts as modified by Askew wherein the breathable panel portion is mesh as taught by Greenblat for moisture management control as well as providing a fabric to enable exceptional airflow for optimal breathability, [0044].
	Regarding Claims 11-12, the device of Roberts as modified by Askew and Greenblat discloses the invention as substantially claimed above.  Further Greenblat discloses:
	(claim 11), wherein said mesh panel (via 42) is a slightly rigid, net-like material (via “polyester” mesh, [0044]) for allowing air to pass across said mesh portion panel’s surface (please note that applicant considers “polyester mesh” to be a slightly, rigid net-like material as disclosed in [025] of their specification);
	(claim 12), wherein said material is metal, plastic, polyester, or silk, [0044].

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US PG Pub 2017/0258151) in view of Askew (US PG Pub 2010/0186146) as applied to claim 9 above, and further in view of Palmer et al. (US PG Pub 2017/0027262) (hereinafter “Palmer”) in view of Belt (US PG Pub 2015/0149115).
	Regarding Claim 15, the device of Roberts as modified by Askew discloses the invention as substantially claimed above.  The device does not disclose wherein said drawstring is nylon or rubber.
	Palmer teaches of an apparatus for bathing (100, [0002]) wherein a drawstring (310) is nylon or rubber ([0006], [0027]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the drawstring of Roberts as modified by Askew is nylon or rubber as taught by Palmer since Belt additionally teaches that nylon for a drawstring is a durable material (see claim 20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732